 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          SHAWN CALVO,
 8                              Plaintiff,
 9            v.                                         C19-1447 TSZ

10        AETNA LIFE INSURANCE                           MINUTE ORDER
          COMPANY,
11
                                Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          Having reviewed the parties’ Joint Status Report, docket no. 9, indicating that the
   dispute in this matter is governed by the Employee Retirement Income Security Act of
15
   1974 (“ERISA”), the Court sets the following dates and deadlines:
16         BENCH TRIAL DATE (1 day)                            October 19, 2020
17         Deadline for filing administrative record           January 31, 2020

18         Deadline for filing any motion to conduct
           limited discovery (such motion to be noted
19         for the third Friday after filing)                  March 26, 2020

20         Deadline for filing dispositive motions             July 30, 2020

           All motions related to expert witnesses
21
           (e.g., Daubert motion) must be filed by             August 6, 2020
22         Agreed pretrial order due                           October 2, 2020
23

     MINUTE ORDER - 1
 1         Trial briefs and proposed findings of fact
           and conclusions of law due                           October 2, 2020
 2
           Pretrial conference scheduled for                    October 9, 2020 at 1:30 PM
 3
           The dates and deadlines set forth herein are firm and can be changed only by order
 4 of the Court.  The Court will alter this case schedule only upon good cause shown.
   Counsel must be prepared to begin trial on the date scheduled, but should understand that
 5 the trial might have to await the completion of other cases.
           The administrative record shall be filed under seal via the Case Management and
 6 Electronic Case Files (“CM/ECF”) system. A working copy of the administrative record
   must be provided to the Court at the time any dispositive motion is filed or at the time
 7 trial briefs are submitted, whichever occurs first. The working copy shall be three-hole
   punched, appropriately tabbed, and bound by rubbers bands or clips.
 8
           If this case settles, counsel shall immediately notify Karen Dews at
 9 (206) 370-8830; failure to do so constitutes grounds for sanctions. See Local Civil
   Rule 11(b).
10
           A copy of this Minute Order shall be sent to all counsel of record.
11
           Dated this 5th day of December, 2019.
12

13                                                      William M. McCool
                                                        Clerk
14
                                                        s/Karen Dews
15                                                      Deputy Clerk

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
